On an Application fob a Rehearing.
Ilsley, J.
The case No. 824 being a mandamus case, no application for a rehearing can be entertained by this Court; and, as the prayer in the petition, in the case No. 859, is for a writ of mandamus, to be issued to the Judge of the Fourth District Court of New Orleans, to show cause (which he has shown) why he should not enjoin the Sheriff of the Parish of Orleans from futher proceedings (in the suit in the said District Court pending, entitled Mrs. C. Sullivan, wife, etc., Bellocq, Noblom & Co.), until the Judge of the said District Court is satisfied of the finality of the judgment, in the case No. 824, and which said judgment is final, the complaint in 859 is dismissed, at the costs of the petitioners, ns no just or useful purpose could be answered by the issuance of the writ of mandamus.